DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 15 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 9 recite the same patentable features as were found allowable in parent application 16/076,472 which issued as U.S. Patent No. 10,705,603 on 7 July 2020. These claims are found allowable for the same reasons as were provided in the parent application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.







(Continued on next page)
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 10,705,603
Claim 2
a computer-readable memory comprising the digital image sequence, the digital image sequence being of light re-emitted from the skin of the person before and during viewing of a product
(Incorporated from claim 1)
A system for detecting invisible human emotion in a retail environment within which a product is displayed in a product display to a person, the system comprising: a price display device for selectively displaying at least one price of the product, pursuant to a point of sale event; a 

(Incorporated from claim 1)
a processing unit trained to determine a set of bitplanes of a plurality of images in the captured image sequence that represent the hemoglobin concentration (HC) changes of the person, to detect the person's invisible emotional states based on the HC changes, and to output the detected invisible emotional states, the processing unit being trained using a training set comprising HC changes of subjects with known emotional states
determine a measure of probability, using a second machine learning model trained with a state training set, for the emotional state of the person against each of the set of identifiable states of human emotion, the state training set obtained by receiving bit values from each bitplane of images representing HC changes determined by the first machine learning model.
wherein detecting the person's invisible emotional states based on the HC changes comprises generating an estimated statistical probability that the person's emotional state conforms to a known emotional state from the training set, and a normalized intensity measure of such determined emotional state.

	
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 10,705,603
Claim 2
wherein determining the measure of probability, using the second machine learning model trained with the state training set, for the emotional state of the person further comprises determining a normalized intensity measure for the emotional state.
wherein detecting the person's invisible emotional states based on the HC changes comprises generating an estimated statistical probability that the person's emotional state conforms to a known emotional state from the training set, and a normalized intensity measure of such determined emotional state.

	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 10,705,603
Claim 2
wherein the person views the product before and during a point of sale event comprising a price display device displaying a price.
(Incorporated from claim 1)
A system for detecting invisible human emotion in a retail environment within which a product is displayed in a product display to a person, the system comprising: a price display device for selectively displaying at least one price of the product, pursuant to a point of sale event; a camera configured to capture an image sequence of the person before and during the point of sale event

	
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 10,705,603
Claim 4
wherein the point of sale event comprises the price display device temporarily displaying a discounted price.
erein the point of sale event comprises the price display device temporarily displaying a discounted price.

	
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 10,705,603
Claim 5
wherein the captured image sequence is received from a camera that is integral to the price display device.
wherein the camera is integral to the price display device.

	



(Continued on next page)
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 10,705,603
Claim 6
a motion sensor to detect motion in a region proximal the product display, and to, upon detecting motion in the region, trigger the camera to capture the image sequence and the price display device to display the price.
a motion sensor to detect motion in a region proximal the product display, and to, upon detecting motion in the region, trigger the camera to capture the image sequence and the price display device to display the price.

	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 10,705,603
Claim 7
the processing unit is configured to receive locations of the camera and the product, to perform gaze tracking to analyze the image sequence to determine whether the person is looking at the product during the point of sale event, and to discard the image sequence if the person is not looking at the product during the point of sale event
the processing unit is configured to receive locations of the camera and the product, to perform gaze tracking to analyze the image sequence to determine whether the person is looking at the product during the point of sale event, and to discard the image sequence if the person is not looking at the product during the point of sale event.

	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 10,705,603
Claim 8
outputting of the detected emotional state with the highest measure of probability to a display.
a notification system to display a notification indicative of the person's detected invisible emotional states

	



(Continued on next page)
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 10,705,603
Claim 10
A method for determining probability for a state of human emotion among a set of identifiable states of human emotion from a digital image sequence of a personin a retail environment, the digital image sequence being of light re-emitted from the skin of the person before and during viewing of a product,
(Incorporated from claim 9)
A method for detecting invisible human emotion in a retail environment within which a product is displayed in a product display to a person, the method comprising: selectively displaying, by a price display device, at least one price of the product, pursuant to a point of sale event; capturing, by a camera, an image sequence of the person before and during the point of sale event;
determining, using a first machine learning model trained with a hemoglobin concentration (HC) training set, HC changes of the person using bit values from each bitplane of images in the 
(Incorporated from claim 9)
determining, by a processing unit, a set of bitplanes of a plurality of images in the captured image sequence that represent the hemoglobin 

wherein detecting the person's invisible emotional states based on the HC changes comprises generating an estimated statistical probability that the person's emotional state conforms to a known emotional state from the training set, and a normalized intensity measure of such determined emotional state

	
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 10
U.S. Patent No. 10,705,603
Claim 9
wherein determining the measure of probability, using the second machine learning model trained with the state training set, for the emotional state of the person further comprises determining a normalized intensity measure for the emotional state.
wherein detecting the person's invisible emotional states based on the HC changes comprises generating an estimated statistical probability that the person's emotional state conforms to a known emotional state from the training set, and a normalized intensity measure of such determined emotional state

	
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 10,705,603
Claim 9
wherein the person views the product before and during a point of sale event comprising a displaying a price
A method for detecting invisible human emotion in a retail environment within which a product is displayed in a product display to a person, the method comprising: selectively displaying, by a price display device, at least one price of the product, pursuant to a point of sale event; capturing, by a camera, an image sequence of the person before and during the point of sale event;

	
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 12
U.S. Patent No. 10,705,603
Claim 12
wherein the point of sale event comprises temporarily displaying a discounted price
wherein the point of sale event comprises the price display device temporarily displaying a discounted price

	
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 10,705,603
Claim 14
detecting motion in a region proximal the product, and, upon detecting motion in the region, capturing the image sequence and displaying the price
detecting motion, by a motion sensor, in a region proximal the product display, and, upon detecting motion in the region, triggering the camera to capture the image sequence and the price display device to display the price

	



(Continued on next page)
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 10,705,603
Claim 15
performing gaze tracking to analyze the image sequence to determine whether the person is looking at the product during the point of sale event, and discarding the image sequence if the person is not looking at the product during the point of sale event
receiving, by the processing unit, locations of the camera and the product, performing gaze tracking to analyze the image sequence to determine whether the person is looking at the product during the point of sale event, and discarding the image sequence if the person is not looking at the product during the point of sale event

	
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,705,603. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 10,705,603
Claim 16

a notification system to display a notification indicative of the person's detected invisible emotional states

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668